department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer d number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’l1l make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury yi internal_revenue_service cincinnati oh legend x submission date y formation date z state of formation dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code on x you attest that you were incorporated on y in the state of z you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially e e e not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations you are governed by your bylaws you were formed to provide death_benefits to the beneficiaries in your area to make of members active and retired who die from any cause you contact the them aware of your death_benefits and each participants invoicing receipts of payments and processing payments fees are based on the number of participants when a member dies you assess each member a dollar board members conduct all your activities at your office address these include mailings that participates furnishes you the names of their law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 c unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_69_175 1969_1_cb_149 describes an organization formed by the parents of pupils attending a private school which provides bus transportation to and from the school for their children parents must pay an initial family fee and an additional annual charge for each child the organization's income approximately equals the expenses involved in its operations sec_1 c -1 d i provides that an organization is not organized or operated exclusively for any exempt_purpose set forth in sec_501 of the code unless it serves a public rather than a private interest when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children under the circumstances described the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code in 661_fsupp_765 e d va the association alleged that in tax_year it was tax-exempt under sec_501 until it restated its articles of letter rev catalog number 47628k incorporation and thereafter was exempt under sec_501 the government argued that under the facts alleged the association was not entitled to tax-exempt status under either provision of the statute the association's restated articles provided that its sole purpose was to provide supplemental pension benefits to retired active members of the corporation as such the court found that the association was not organized to serve the charitable public interest in lessening government burdens and any such incidental benefit to the government was not significant the court held that as a matter of law the association could not establish that it was organized and operated for a charitable purpose under any set of facts consistent with its allegations because a substantial purpose of the association and its activities were intended to serve the pecuniary interests of its members a non-exempt purpose the court held that the association could not qualify as an organization operated exclusively for the promotion of social welfare application of law you are not described in sec_501 of the code because you do not meet the operational_test as required by sec_1_501_c_3_-1 you do not meet the operational_test because you are not as sec_1_501_c_3_-1 requires operated exclusively for one or more exempt purposes you are not organized or operated exclusively for exempt purposes because you do not serve a public rather than a private interest as sec_1_501_c_3_-1 demands your activities consist of paying death_benefits to active and retired members who have died from any cause assessing a fee of members whenever one dies by paying the benefits to survivors of members you are serving private interests rather than a public interest like the police benevolent association of richmond and the transportation cooperative of revrul_69_175 conclusion for the reason stated you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations and in consequence do not qualify for exemption under sec_501 if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47628k the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call letter rev catalog number 47628k sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
